Opinion issued January 24, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-18-01131-CR
                               NO. 01-18-01132-CR
                            ———————————
               IN RE KEITH EDWARD HENDRICKS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Keith Edward Hendricks, acting pro se, has filed a petition for writ

of mandamus requesting that we compel the trial court to rule on his article 11.07

application for a writ of habeas corpus.1




1
      The underlying case is Ex parte Keith Hendricks, cause numbers 1438707-A and
      1438708-A, pending in the 178th District Court of Harris County, Texas, the
      Honorable Kelli Johnson presiding.
      Because relator’s petition reflects that he has filed an article 11.07 application

for a writ of habeas corpus in the trial court, relator’s mandamus petition relates to a

pending post-conviction habeas corpus application involving a final felony

conviction. See TEX. CODE. CRIM. PROC. art. 11.07. Only the Texas Court of

Criminal Appeals has jurisdiction in post-conviction habeas corpus proceedings. See

Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim.

App. 2013). “To complain about any action, or inaction, of the convicting court, the

applicant may seek mandamus relief in the Court of Criminal Appeals.” In re

Briscoe, 230 S.W.3d 196, 196–97 (Tex. App.—Houston [14th Dist.] 2006, orig.

proceeding); see, e.g., Benson v. Dist. Clerk, 331 S.W.3d 431, 433 (Tex. Crim. App.

2011) (court of criminal appeals conditionally granted mandamus application

against district clerk to compel performance of ministerial duty to receive and file

article 11.07 application). This Court, however, has no authority to issue writs of

mandamus pertaining to pending proceedings under article 11.07. See In re Briscoe,

230 S.W.3d 196, 197 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding); In

re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig.

proceeding).

      Accordingly, we dismiss relator’s petition for want of jurisdiction.

                                   PER CURIAM

Panel consists of Justices Keyes, Higley, and Landau.

Do not publish. TEX. R. APP. P. 47.2(b).
                                           2